EXHIBIT 10.5


RAPID DATA LICENSE AGREEMENT


This RAPID DATA LICENSE AGREEMENT (this “Agreement”), effective as of July 19,
2010 (“Effective Date”), is by and between GlobalOptions, Inc., a Delaware
corporation (“Seller”) and GlobalOptions Services, Inc., a Delaware corporation
(“BUYER”).


WHEREAS, Seller, Parent and BUYER have entered into an Asset Purchase Agreement,
dated as of June 11, 2010 (“Asset Purchase Agreement”), pursuant to which Seller
assigned, transferred and sold to BUYER all of its right, title and interest in
and to the Purchased Assets (as such term is defined in the Asset Purchase
Agreement); and


WHEREAS, Seller is willing to grant to BUYER an exclusive license to use the
Licensed Intellectual Property (as defined below) within the BUYER Field (as
defined below) in accordance with the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the sufficiency of which is acknowledged,
Seller and BUYER, intending to be legally bound, hereby agree as follows:


1.            Definitions.


“Agreement” has the meaning set forth in the Recitals.


“Asset Purchase Agreement” has the meaning set forth in the Recitals.


“Business” means Parent’s and Seller’s FSIU Business Unit (as defined in the
Asset Purchase Agreement) as presently conducted and any additional services
that BUYER may in the future elect to provide in connection with insurance
underwriting, regulatory compliance and claims, including without limitation,
durable medical equipment (processing and delivery), transportation and
translation services, Medicare set-asides, home health care, utilization review
and bill review, re-employment service and pharmacy benefits management.


“BUYER” has the meaning set forth in the Recitals.


“BUYER Field” means the fields of business included in the Business


“BUYER Improvement” has the meaning set forth in Section 3(a).


“Confidential Information” means, as to any party (“Disclosing Party”) all
information and data provided by or on behalf of such party to the other party
(“Receiving Party”) in written or other tangible medium and marked as
confidential, or if disclosed orally, confirmed in writing within thirty (30)
days after disclosure, except any portion thereof which: (a) is in the public
domain as of the date of this Agreement; (b) enters the public domain after the
date of this Agreement through no fault of the Receiving Party; (c) is
communicated to the Receiving Party after the date of this Agreement by a third
party free of any obligation of confidentiality; or (d) is independently
developed by the Receiving Party without use of, access to, or reference to the
Confidential Information of the Disclosing Party.


“Effective Date” has the meaning set forth in the Recitals.


“Improvements” means, individually and collectively, all discoveries,
inventions, know-how, techniques, methodologies, modifications, improvements,
works of authorship, designs and data (whether or not protectable under patent,
copyright, trade secrecy or similar Laws) relating to additions, developments,
enhancements, updates and other changes in or to the Licensed Intellectual
Property.

 
 

--------------------------------------------------------------------------------

 

“Intellectual Property Rights” means, in any and all jurisdictions throughout
the world, all (a) inventions and discoveries (whether or not patentable or
reduced to practice), patents, patent applications, invention disclosures,
industrial designs, mask works and statutory invention registrations, (b)
trademarks, service marks, domain names, trade dress, trade names and other
identifiers of source or goodwill, including registrations and applications for
registration thereof and including the goodwill symbolized thereby or associated
therewith, (c) published and unpublished works of authorship, whether
copyrightable or not (including Software (as defined below)), copyrights therein
and thereto, registrations, applications, renewals and extensions therefor, and
any and all rights associated therewith, (d) confidential and proprietary
information, including trade secrets, know how and invention rights, (e) rights
of privacy and publicity, (f) database rights, and (g) any and all other
proprietary rights.


“Law” has the meaning set forth in the Asset Purchase Agreement.


“Licensed Intellectual Property” means the intellectual property set forth on
Schedule A.


“Parent” means GlobalOptions Group, Inc., a Delaware corporation.


“Participating Party” shall have the meaning set forth in Section 6.2(e).


“Person” has the meaning set forth in the Asset Purchase Agreement.


“Prosecute” has the meaning set forth in Section 6.1.


“Seller” has the meaning set forth in the Recitals.


“Seller Improvement” has the meaning set forth in Section 3(b).


“Software” means all (a) computer programs, applications, systems and code,
including software implementations of algorithms, models and methodologies, and
Source Code and object code, (b) Internet and intranet websites, databases and
compilations, including data and collections of data, whether machine-readable
or otherwise, (c) development and design tools, library functions and compilers,
(d) technology supporting websites, and the contents and audiovisual displays of
websites, and (e) documentation, other works of authorship and media, including
user manuals and training materials, relating to or embodying any of the
foregoing or on which any of the foregoing is recorded.


“Source Code” shall mean code other than object code, and includes code that may
be displayed in a form readable and understandable by a programmer of ordinary
skill, as well as any enhancements, corrections and documentation related
thereto. Source Code includes related Source Code level system documentation,
comments and procedural code, such as job control language.


“Source Materials” shall mean, in respect of any Licensed Intellectual Property
comprising Software, the then-current Source Code, technical documentation, user
documentation and instructions, work instructions, error lists (including each
reported error and then current status) and all other software and documentation
required to build, compile, assemble, translate, bind and load source codes into
executable releases.


2.            Grant of Rights and Approvals


2.1           License.  Subject to the terms of this Agreement, and in
consideration of the amounts payable by BUYER to Seller and Parent under the
Asset Purchase Agreement and of the mutual covenants and agreements contained
herein and in the Asset Purchase Agreement, Seller hereby grants to BUYER, and
BUYER hereby accepts a worldwide, perpetual, irrevocable, exclusive,
royalty-free, fully paid-up right and license (including the right to
sublicense), , solely in the BUYER Field to (i) use, reproduce, distribute,
publicly perform, publicly display, translate, prepare derivative works, modify,
develop, license and sub-license the Licensed Intellectual Property, and (ii)
make, have made, import, and sell and offer to sell, lease, and otherwise
distribute or transfer any products or services that embody or use any
portion(s) of the Licensed Intellectual Property or  Intellectual Property
Rights embodied in the Licensed Intellectual Property.  In addition, to the
extent the Licensed Intellectual Property is embedded into the GlobalTrak
software, the foregoing license shall extend to any use or distribution of the
GlobalTrak software that BUYER wishes and without restriction to the BUYER
Field, but only so long as the Licensed Intellectual Property remains embedded
into the GlobalTrak software is not used separately from such software.


2.2           Exclusivity.  Seller shall not, directly use or practice in any
manner whatsoever the Licensed Intellectual Property, associated Intellectual
Property Rights or the BUYER Improvements or the Seller Improvements in the
BUYER Field, nor will Seller grant, or permit any third-party to grant, to any
third-party any right or license that may include the Licensed Intellectual
Property, the associated Intellectual Property Rights or the BUYER Improvements
or the Seller Improvements for use or practice in the BUYER Field.

 
 

--------------------------------------------------------------------------------

 

2.3           Bankruptcy.  The parties agree that the rights to the Licensed
Intellectual Property and all other materials, including Intellectual Property
Rights therein, licensed by Seller to BUYER as set forth herein constitute
“intellectual property” as defined in Section 101(35A) of the Bankruptcy Code
and that the Agreement shall be governed by Section 365(n) of the Bankruptcy
Code.  If Seller voluntarily or involuntarily becomes subject to the protection
of the Bankruptcy Code, and Seller or the trustee in bankruptcy rejects this
Agreement under Section 365 of the Bankruptcy Code, BUYER shall have the right
to: (i) treat this Agreement as terminated; or (ii) retain BUYER’s rights under
this Agreement, specifically including, without limitation, the right to
exercise its rights granted herein to the Licensed Intellectual Property.


2.4           Seller Delivery.  On or prior to the Effective Date, Seller shall
deliver to BUYER, media (in a format acceptable to BUYER) embodying or
disclosing all of the Licensed Intellectual Property existing as of the
Effective Date (including, in each case and without limitation, a complete and
accurate copy of all of the Source Materials therefor).


2.5           Sale or Abandonment.  Seller shall not transfer or convey its
ownership interests in the Licensed Intellectual Property to any third party
unless BUYER declines to purchase such Licensed Intellectual Property at the
same price and under the same terms and conditions of such bona fide offer, and
such right of the BUYER shall be for a period of fifteen (15) days from the date
of written notice by the Seller to the BUYER pursuant to this Section 2.5.  In
the event Seller ceases to use or commercially exploit any or all of the
Licensed Intellectual Property or otherwise wishes to abandon such Licensed
Intellectual Property, Seller shall notify BUYER and shall sell to BUYER,
subject to any license rights that Seller may have granted to third parties in
compliance with this Agreement, and BUYER shall purchase Seller’s ownership
rights in the such Licensed Intellectual Property (or the applicable part
thereof) for $1.00.  BUYER shall provide Seller with the documentation necessary
to transfer such Licensed Intellectual Property to BUYER, and Seller shall
thereafter execute such documentation so that BUYER may record the same with any
appropriate Governmental Authority.
 
3.            Improvements


3.1           BUYER Improvements.  This Agreement does not convey to BUYER any
ownership rights in any Licensed Intellectual Property by implication, estoppel
or otherwise; provided however, that BUYER will own all rights, title and
interest in and to any Improvements conceived, discovered, developed, created or
reduced to practice or fixed in a tangible medium of expression after the
Effective Date by BUYER, or one or more of its employees, agents, consultants or
affiliates (“BUYER Improvements”).


3.2           Seller Improvements.  Any Improvements conceived, discovered,
developed, created or reduced to practice or fixed in a tangible medium of
expression by one or more employees, consultants, sublicensees or affiliates of
Seller (“Seller Improvements”) will be the sole and exclusive property of
Seller.


3.3           License for Improvements.


(a)           BUYER hereby grants to Seller, for no further consideration, and
Seller hereby accepts, a worldwide, perpetual, irrevocable, non-exclusive,
royalty-free, fully paid-up right and license to use the BUYER Improvements
outside of the BUYER Field. Seller hereby grants to BUYER, for no further
consideration, and BUYER hereby accepts, a worldwide, perpetual, irrevocable,
exclusive, royalty-free, fully paid-up right and license to use the Seller
Improvements in the BUYER Field in accordance with the license granted in
Section 2 above.    If, at any time after the Effective Date, Seller (or one of
its affiliates) has, obtains or controls any patent or other Intellectual
Property Right (by ownership or license) that could be asserted to prevent BUYER
from using the Licensed Intellectual Property in accordance with this Agreement,
Seller will grant and hereby grants to BUYER a worldwide, perpetual,
irrevocable, exclusive  (in the BUYER Field), royalty-free, fully paid-up right
and license to use such patent or other Intellectual Property Right consistent
with the licenses granted in Section 2.1 and in this Section.  For all purposes
of this Agreement, the Seller Improvements to the extent such Seller
Improvements relate to the Licensed Intellectual Property, shall be deemed to
be, and shall be treated as, Licensed Intellectual Property.


(b)           (A) With respect to any BUYER Improvements licensed hereunder,
such BUYER Improvements are provided on an “as is” “where is” basis and BUYER
does not make any warranties, express or implied, as to the BUYER Improvements,
including, without limitation, any implied warranty of title, non-infringement
or merchantability or fitness for a particular purpose, quiet enjoyment, quiet
possession, or any warranties implied from any course of dealing or usage of
trade, and hereby disclaims the same.  (B) With respect to any Seller
Improvements licensed hereunder, such Seller Improvements are provided on an “as
is” “where is” basis and Seller does not make any other express or implied
warranty as to the Seller Improvements, including, without limitation, any
implied warranty of title, non-infringement or merchantability or fitness for a
particular purpose, quiet enjoyment, quiet possession, or any warranties implied
from any course of dealing or usage of trade, and hereby disclaims the same.

 
 

--------------------------------------------------------------------------------

 

4.            Limitation of Liability; Indemnification.


4.1           EXCEPT FOR AMOUNTS PAYABLE WITH RESPECT TO THIRD PARTY
INDEMNIFICATION CLAIMS UNDER SECTION 4.2, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR LOST PROFITS OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY.


4.2           (i)  Seller will indemnify and hold harmless BUYER and its
members, officers, partners, agents, successors and assigns from any and all
losses, liabilities, damages, demands, judgments, assessments and costs and
expenses arising from or in connection with (A) any breach of Seller’s
representations, warranties or covenants under this Agreement, (B) any claim
that any Licensed Intellectual Property or its use infringes or misappropriates
any Intellectual Property Right of a third party, (C) Seller’s use, promotion,
sale or distribution of any BUYER Improvements, and (D) Seller’s use, promotion,
sale or distribution of any of the Licensed Intellectual Property in BUYER’s
Business and/or Field.  (ii)  BUYER will indemnify and hold harmless Seller and
its directors, officers, partners, agents, successors and assigns from any and
all losses, liabilities, damages, demands, judgments, assessments and costs and
expenses arising from or in connection with BUYER’s use, promotion, sale or
distribution of any Seller Improvements. (iii) BUYER will indemnify and hold
harmless Seller and its directors, officers, partners, agents, successors and
assigns from any and all losses, liabilities, damages, demands, judgments,
assessments and costs and expenses arising from or in connection with BUYER’s
use, promotion, sale or distribution of any of the Licensed Intellectual
Property outside of the BUYER’s Business and/or Field. Notwithstanding any
provision in this Agreement, the indemnification herein shall be limited to the
indemnification set forth in the Asset Purchase Agreement.


5.            Confidentiality.


5.1           Nondisclosure.  Confidential Information of each party is the
exclusive property of such party.  Confidential Information of either party may
be used by the other party only in connection with the performance of this
Agreement or the exercise of the licenses set forth in this Agreement.  Each
party will protect the confidentiality of Confidential Information of the other
party in the same manner that it protects the confidentiality of its own
proprietary and confidential information of a similar nature, including, without
limitation, by entering into appropriate confidentiality agreements with
employees, independent contractors and subcontractors.  Access to and use of
Confidential Information will be restricted to those of Seller’s and BUYER’s
employees or contractors engaged in a use permitted under this Agreement and who
have been apprised of the confidential nature of such information.  Each party
will be responsible for any breaches of this Section 5 by its employees or
contractors.


5.2           Disclosure Upon Process.  In the event either party receives a
subpoena, or other validly-issued administrative or judicial process, requesting
that Confidential Information of the other party be disclosed, it will promptly
notify the other party of such receipt.  The party receiving such request will
thereafter be entitled to comply with such subpoena or other process, only to
the extent required by applicable Law; provided that any receiving party that is
required by applicable Law to disclose any Confidential Information shall
provide, so far as practicable and subject to compliance with Law, the providing
party with prompt prior written notice of such request or requirement, and shall
cooperate with the providing party to seek an appropriate protective order or
other remedy or to take steps to resist or narrow the scope of such request or
legal process.


5.3           Breach.  Breach or threatened breach of this Section 5 could cause
irreparable harm to the affected party and such party shall be entitled, without
first exhausting other remedies or procedures, to seek equitable relief,
including injunctive relief, in addition to all of its other rights and remedies
at Law or in equity that may be available to it.

 
 

--------------------------------------------------------------------------------

 

6.            Patent Prosecution; Defense and Enforcement of Licensed
Intellectual Property.


6.1           Prosecution.


(a)           Should BUYER determine that any patent applications covering any
of the Licensed Intellectual Property are desired, BUYER may request Seller to
file the same.  Should Seller choose not to do so, from and after the Effective
Date, BUYER will then have the right, at its expense and discretion, to prepare,
file (including foreign filings), prosecute and maintain (“Prosecute”) in
Seller’s name, any patents on the Licensed Intellectual Property solely in the
BUYER Field.  BUYER shall provide Seller with copies of all patent applications
and other related material submissions and correspondence with any patent
authorities with respect to the Prosecution, so as to allow a reasonable period
of time for review by Seller.  BUYER will notify Seller, and will provide Seller
with an opportunity to consult with BUYER and its counsel regarding any material
actions to be taken or not taken in connection with Prosecution of any patents
covering any of the Licensed Intellectual Property (all such actions to be taken
or not taken, “Prosecution Actions”).  BUYER shall take into consideration the
reasonable requests of Seller regarding Prosecution Actions, provided however,
that Buyer shall not take any Prosecution Action that would reasonably result in
the impairment of Seller’s rights with respect to the Licensed Intellectual
Property outside of the BUYER Field.  Seller shall allow BUYER to maintain at
its own expense any patents covering any of the Licensed Intellectual Property
that Seller otherwise intends to abandon or let lapse.


(b)           From and after the Effective Date, Seller will have the sole
right, but not the obligation, at its expense and discretion, to Prosecute, at
its expense, any patents on the Licensed Intellectual Property.  If, at any time
after the Effective Date, Seller obtains any patents on the Licensed
Intellectual Property, then the claims of such patents covering the Licensed
Intellectual Property will be deemed and are hereby licensed to BUYER within the
BUYER Field until the expiration of the term of the last-to-expire of such
patent rights within the Licensed Intellectual Property (including any extension
to any such patent rights) under the terms of Section 2.


6.2           Enforcement.


(a)           Notice.  During the term of this Agreement, each of Seller and
BUYER shall use reasonable efforts to promptly inform the other in writing of
any infringement of the Licensed Intellectual Property (and in the case of
Seller, the BUYER Improvements) by a third party of which it has knowledge and
shall provide the other party with any readily available information relating to
such infringement.


(b)           Defense and Enforcement only in the BUYER Field.  BUYER shall have
the first right, but not the obligation, to pursue, institute, and control any
defense or enforcement of the Licensed Intellectual Property solely in the BUYER
Field, including, without limitation, restraining or preventing any infringement
thereof, responding to any declaratory judgment action alleging invalidity or
non-infringement thereof, or responding to any counterclaim or response by a
Person in connection with an action for enforcement thereof undertaken by BUYER
as permitted herein.  Subject to the terms set forth herein, BUYER may collect
and retain for its own use all damages, profits, settlements and awards of
whatever nature recoverable from such defense and enforcement.  BUYER shall have
the sole right, but not the obligation, to pursue, institute and control any
defense or enforcement of the BUYER Improvements within or outside of the BUYER
Field and to collect and retain for its own use, all damages, profits,
settlements and awards of whatever nature recoverable from such defense and
enforcement.


(c)           Defense and Enforcement only outside BUYER Field.  Seller shall
have the first right, but shall not the obligation, to pursue, institute and
control any defense or enforcement of the Licensed Intellectual Property,
entirely outside of the BUYER Field, including, without limitation, restraining
or preventing any infringement thereof, responding to any declaratory judgment
action alleging invalidity or non-infringement thereof, or responding to any
counterclaim or response by a Person in connection with an enforcement action
undertaken by Seller.  Seller may collect and retain for its own use all
damages, profits, settlements and awards of whatever nature recoverable from
such defense and enforcement.


(d)          Defense and Enforcement in and outside BUYER Field. Seller shall
retain all rights, but shall have no obligation, to pursue, institute and
control any defense or enforcement of the Licensed Intellectual Property with
respect to possible infringement occurring both within and outside the BUYER
Field; provided, however, that BUYER will have participation rights (as set
forth below) in the BUYER Field with respect to such suit or action. If, with
respect to any possible infringement, within sixty (60) days following BUYER’s
notification that BUYER requests Seller to enforce or defend the Licensed
Intellectual Property against an alleged infringer thereof, Seller does not
exercise its option to enforce or defend such Licensed Intellectual Property
then, within the BUYER Field, BUYER shall have the right to pursue the alleged
infringer or take control of any action initiated by Seller at BUYER’s expense,
and to collect for its own use all damages, profits, settlements, and awards of
whatever nature recoverable from such enforcement. In any such case, Seller
will, to the extent permitted under applicable Law, substitute BUYER as party
plaintiff for purposes of pursuing any alleged infringer. BUYER will confer with
Seller in the manner that it will pursue any enforcement or defense of the
Licensed Intellectual Property pursuant to this Section and will keep Seller
reasonably apprised of all notices, communications and other documentation
related to such enforcement or defense action and Seller shall have, at its cost
and expense, “participation rights” in any such actions concerning the Licensed
Intellectual Property outside the BUYER Field as set forth in Section 6.2(e)
below. The costs of prosecuting or defending any action pursuant to this Section
shall be borne by the party prosecuting or defending. Any recoveries from such
action shall first be used to reimburse the parties for the costs of undertaking
the action. The balance shall be divided between the parties in accordance with
the percentage of recovery attributable to infringement within the BUYER Field
and outside the BUYER Field. If the infringement is not resolved through
litigation or the court fails to allocate damages in accordance with infringing
activities within the BUYER Field and outside the BUYER Field and it is not
otherwise clear given the nature of the enforcement action (e.g., BUYER’s
enforcement solely within the BUYER Field would result in only damages
attributable to the BUYER Field), the parties shall negotiate in good faith
regarding the portion of the recovery allocable to each party based upon
infringement within the BUYER Field and outside the BUYER Field.

 
 

--------------------------------------------------------------------------------

 

(e)           Participation Rights.  In all instances where a party has
participation rights, the party controlling such suit or action shall provide
the other party (the “Participating Party”) with copies of all pleadings and
other documents proposed to be filed and other related material submissions and
correspondence, in sufficient time to allow for review and comment by the
Participating Party.  The controlling party shall provide the Participating
Party and its counsel with an opportunity to consult with the controlling Party
regarding the filing and contents of any documents proposed to be filed by the
controlling party, and other material submissions and correspondence.  The
parties acknowledge that information shared by a party regarding enforcement of
the Licensed Intellectual Property or Improvements is highly confidential and
any disclosure of such information shall be subject to Section 5 of this
Agreement.


(f)           Counterclaims.  Notwithstanding any other provisions herein, in
the event that any counterclaim or response by a Person in connection with an
enforcement action undertaken by any prosecuting party is filed, where such
counterclaim or response may affect commercially valuable rights in the Licensed
Intellectual Property in which the other party has primary defense and
enforcement responsibility hereunder, such party shall have “participation
rights”, at its own expense.


(g)           Agreement to be Joined.  At BUYER’s request and cost, Seller will
join as a party to any defense or enforcement action pursued by BUYER pursuant
to this Agreement and will cooperate and assist, in all reasonable respects.


(h)           Settlements.  No settlement, or consent judgment or other
voluntary final disposition of a suit regarding the Licensed Intellectual
Property having effect within the BUYER Field may be entered into by Seller
without the consent of BUYER and such consent shall not be unreasonably denied
or delayed.  No settlement, or consent judgment or other voluntary final
disposition of a suit regarding the Licensed Intellectual Property having effect
outside the BUYER Field may be entered into by BUYER without the consent of
Seller and such consent shall not be unreasonably denied or delayed.


(i)           Cooperation.   Seller shall cooperate with BUYER, including
executing authorizations if needed, to enable BUYER to exercise the rights set
forth in Sections 6.2(b), 6.2(d) and 6.2(e).


7.            Term.


This Agreement shall commence as of the Effective Date and shall remain in
effect in perpetuity with respect to the Licensed Intellectual Property, and
with respect to any patents issued on the Licensed Intellectual Property, until
the expiration of the term of the last-to-expire of the patent rights within
such Licensed Intellectual Property (including any extension to any such patent
rights).  Seller understands and agrees that the Licensed Intellectual Property
licensed under this Agreement is critical to BUYER’s operations and that under
no circumstances may Seller seek to cancel or terminate BUYER’s right to use the
Licensed Intellectual Property.  Seller shall have the right to enforce the
limitations of such license under this Agreement.


8.  Representations and Warranties.  The parties hereto agree that the
representations and warranties in Section 4.11 of the Asset Purchase Agreement
shall apply equally to the Licensed Intellectual Property and Seller and
Parent’s use thereof.


9.            Miscellaneous


9.1           Relationship of Parties.  For the purposes of this Agreement, each
party hereto shall be, and shall be deemed to be, an independent contractor and
not an agent, partner, joint venturer, representative or employee of any other
party.  Neither party shall have authority to make any statements,
representations, compromise of rights or commitments of any kind, assume or
create any obligations, or to accept process for or take any other action which
shall be binding on the other party, except as may be explicitly provided for
herein or authorized in writing by the other party.

 
 

--------------------------------------------------------------------------------

 

9.2           Notices.  All notices and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and if served either by personal delivery to the party for whom
intended (which shall include delivery by Federal Express or similar responsible
overnight service) when received or if sent by facsimile transmission, with a
copy by personal delivery, Federal Express or similar responsible overnight
service) on the same day, when transmitted and receipt is confirmed by
telephone, bearing the address shown in this Agreement for, or such other
address as may be designated in writing hereafter by, such party:


If to Seller:          GlobalOptions Group, Inc.
75 Rockefeller Plaza
New York, New York 10019
Attention:  Harvey W. Schiller


with a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention:  Robert H. Friedman, Esq.
Facsimile No.:  (212) 451-2222


If to BUYER:       GlobalOptions Services, Inc.
5950 Hazeltine National Drive, Suite 650
Orlando, Florida 32822
Attention:  Frank Pinder
Telephone: (407) 859-0997
Facsimile: (407) 377-1810


with a copy to:


Mayer Brown LLP
1675 Broadway
New York, NY  10019
Attention: Thomas M. Vitale
Telephone: (212) 506-2510
Facsimile: (212) 849-5510


9.3           Entire Agreement.  This Agreement and the Asset Purchase Agreement
herein embody the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, oral or written, relative to said
subject matter.


9.4           Binding Effect; Assignment.  This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon Seller, on the one hand, and BUYER, on the other, and their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be transferred or assigned (by
operation of Law or otherwise) by the BUYER without the prior written consent of
the Seller, except that BUYER may assign its right and obligations hereunder
without the consent of the Seller , to an affiliate of such party or to a
purchaser of all or substantially all of the assets or business of the BUYER or
the surviving entity in any merger or consolidation of the BUYER.  Any transfer
or assignment of any of the rights, interests or obligations hereunder in
violation of the terms hereof shall be void and of no force or effect.  Subject
to the applicability of the obligations imposed on Parent or Seller, as the case
may be, in Section 9.12, Seller shall have the sole and absolute right to assign
this Agreement.


9.5           Captions.  The Section headings of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement in construing
or interpreting any provision hereof.


9.6           Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by each of the parties hereto,
and no waiver of any of the provisions or conditions of this Agreement or any of
the rights of a party hereto shall be effective or binding unless such waiver
shall be in writing and signed by the party claimed to have given or consented
thereto.  Except to the extent that a party hereto may have otherwise agreed to
in writing, no waiver by that party of any condition of this Agreement or breach
by any other party of any of its obligations, representations or warranties
hereunder shall be deemed to be a waiver of any other condition or subsequent or
prior breach of the same or any other obligation or representation or warranty
by such other party, nor shall any forbearance by the first party to seek a
remedy for any noncompliance or breach by such other party be deemed to be a
waiver by the first party of its rights and remedies with respect to such
noncompliance or breach.

 
 

--------------------------------------------------------------------------------

 

9.7           No Third Party Beneficiaries.  Nothing herein, expressed or
implied, is intended or shall be construed to confer upon or give to any Person,
firm, corporation or legal entity, other than the parties hereto, any rights,
remedies or other benefits under or by reason of this Agreement.


9.8           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


9.9           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the domestic Laws of the State of
Delaware without giving effect to any choice or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.


9.10          Exhibits and Schedules.  Each reference in this Agreement to an
Exhibit or Schedule shall mean an Exhibit or Schedule annexed to this Agreement
and shall be incorporated into this Agreement by such reference.


9.11          Severability.  With respect to any provision of this Agreement
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall have jurisdiction to reform such provision so that it is
enforceable to the maximum extent permitted by Law, and the parties shall abide
by such court’s determination.  In the event that any provision of this
Agreement cannot be reformed, such provision shall be deemed to be severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect.


9.12           Merger; Consolidation.  If Parent, Seller or any of their
successors or assigns (a) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger, (b) directly or indirectly sells, transfers or conveys
to a Person (other than BUYER)  all or substantially all of its assets in a
single transaction or a series of related transactions, (c) transfers, sells or
assigns the Licensed Intellectual Property to a third party, or (d) consummates
a transaction the result of which is that any “person” or “group” (as such terms
are used in Section 13(d) and Section 14(d) of the Securities and Exchange Act
of 1934, as amended) becomes the owner, directly or indirectly, beneficially or
of record, of shares representing more than fifty percent (50%) of the voting
power represented by the Parent’s issued and outstanding capital stock on a
fully diluted basis, then, Parent or Seller shall provide BUYER notice prior to
the consummation of any of the transactions described in clauses (a) – (d) of
this Section 9.12, and proper provision shall be made so that such transferees,
successors and assigns of Parent or Seller, as the case may be, shall assume the
obligations set forth in this Agreement.


9.13           Further Assurances.  Each of the parties to this Agreement shall
use its reasonable best efforts to effectuate the transactions contemplated
hereby.  Each party hereto, at the request of another party hereto, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the transactions contemplated by this Agreement.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their authorized representatives as an instrument under seal as of the Effective
Date.


SELLER
   
By:  
/s/ Harvey W. Schiller, Ph.D.
 
Name:  Harvey W. Schiller, Ph.D.
 
Title:  Chief Executive Officer
   
BUYER
   
By:
/s/ Frank Pinder
 
Name:  Frank Pinder
 
Title:  President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


LICENSED INTELLECTUAL PROPERTY


Individually and collectively, all Software, Source Materials, data,
information, databases, materials, documentation, tools, inventions, invention
disclosures, proprietary information and know-how (whether or not patentable or
protectable under copyright, trade secrecy or similar Laws) related to or used
in the Business and all Intellectual Property Rights therein that do not
otherwise constitute the Purchased Assets (as defined in the Asset Purchase
Agreement) sold, transferred and assigned to BUYER pursuant to the Asset
Purchase Agreement including, but not limited to, all of the foregoing with
respect to the “Rapid Data Module” and “Rapid Video Module” Software used or
provided in connection with the Business.

 
 

--------------------------------------------------------------------------------

 